NEWS RELEASE Attention:Financial Editors Stock Symbols: PGF – TSX PGH - NYSE PENGROWTH REAFFIRMS FULL YEAR GUIDANCE AND REPORTS SOLID FIRST QUARTER RESULTS WITH CONTINUED PROGRESS ON DIFFERENTIATED STRATEGY (Calgary, May 1, 2013) - Pengrowth Energy Corporation today announced financial and operating results for the first quarter of 2013 that highlighted continued progress in its drive to become a long term sustainable, dividend paying, energy producer. “We are delighted with the results of our Cardium winter drilling program, the positive investor support for our niche thermal strategy and its associated sustainable financial model and the Lindbergh pilot, where performance continues to improve and exceed expectations,” said Derek Evans, President and Chief Executive Officer of Pengrowth. “Pengrowth had a strong quarter, with production and cash flow meeting budget and guidance expectations. In addition to the $316 million Weyburn sale that closed in March, we have made good progress in our efforts to sell non-core assets and are currently negotiating disposition agreements worth between $100 million and $125 million. Proceeds of these sales will provide Pengrowth with the financial flexibility needed to develop Lindbergh. Pengrowth enjoys an extensive array of additional, actionable funding opportunities.” Highlights: · Pengrowth remains committed to a dividend of 4 cents per share per month. · The $316 million Weyburn asset sale closed on March 8, 2013 and enables Pengrowth to balance cash inflows and outflows for 2013, resulting in no expected growth in debt this year. · Negotiations are in progress on the sale of $100 million to $125 million worth of non-core assets. Proceeds will be used to help fund 2014 spending at Lindbergh. · Funds Flow from Operations for the quarter of $147.5 million ($0.29 per share) are on track with guidance. Pengrowth expects to fund its planned 2013 capital spending and dividend fully with funds flow from operations and the proceeds already received from the Weyburn sale. · Lindbergh pilot performance continues to exceed expectations, with production recently reaching 1,750 barrels per day (bbl/d) of bitumen from two well pairs at an Instantaneous Steam Oil Ratio (ISOR) of 1.7x. The planned 12,500 bbl/d commercial project remains on track, with Environmental Protection and Enhancement Act (EPEA) approval expected this summer. · Production for the quarter was 89,702 barrels of oil equivalent per day (boe/d) and met internal expectations and is in line with full year guidance of 85,000 to 87,000 boe/d. · Pengrowth achieved strong drilling and completion results in the Cardium formation, with 13.7 net wells being drilled (100 percent success) and 7.8 net wells completed. Based on initial test data and early production results, the wells appear to be meeting or exceeding type curve expectations. · Additional hedges were entered into during the quarter, adding to the 2014 position with 64 percent of expected 2014 oil and 33 percent of expected 2014 natural gas production hedged at average prices of CDN$94.51 per bbl of oil and CDN$3.79 per Mcf of natural gas. Pengrowth’s sustainability model implies balancing cash inflows and outflows, generating meaningful growth in cash flow per share and shifting production decisively toward oil and liquids over the next few years. Pengrowth believes that thermal bitumen production from Lindbergh will help improve sustainability, as it offers the best blend of low decline, low sustaining capital, high netback and long-life assets available to the company. The company’s Lindbergh thermal bitumen project is well-suited to supporting a dividend and is expected to allow Pengrowth to boost its proportion of oil and liquids production from just over 50 percent today to over 80 percent by 2018. The two Lindbergh pilot well pairs have now generated cumulative production of over 500,000 barrels of bitumen. The pilot reached target production milestones in less than half the time expected, which could allow Pengrowth to accelerate the project by a year versus original plans and to expand total planned production capacity to 50,000 bbl/d by 2018, subject to regulatory approval. Lindbergh’s ISOR has remained exceptionally low, in the range of 1.7x. The 12,500 bbl/d first commercial phase of the Lindbergh project is on schedule and on budget, with EPEA approval expected this summer and significant production by late 2014. 2 Summary of Financial & Operating Results (monetary amounts in millions, except per share and per boe Three months ended amounts or as otherwise stated) Mar 31, 2013 Dec 31, 2012 % Change Mar 31, 2012 % Change PRODUCTION Average daily production (boe/d) (5 ) 19 CASH FLOW Funds flow from operations $ $ ) $ 30 Funds flow from operations per share $ $ ) $ (6 ) Oil and gas sales (1) $ $ (9 ) $ 19 Oil and gas sales per boe $ $ (3 ) $ 1 Operating expense (2) $ $ 3 $ 31 Operating expense per boe $ $ 10 $ 11 Royalty expense $ $ (4 ) $ ) Royalty expense per boe $ $ 3 $ ) Royalty expense as a percent of sales % % % Operating netback per boe (2) $ $ ) $ 10 Cash G&A expense (2) $ $ (4 ) $ 10 Cash G&A expense per boe $ $ 2 $ (6
